SENTENCIA
I
En el 2009, la ACAA determinó que era necesario imple-mentar una serie de medidas para reducir su déficit operacional.(1) Conforme a la Resolución Núm. 2009 OCT-21A de 29 de octubre de 2009, la Junta de Directores de la ACAA aprobó un Plan de Cesantías para decretar la cesan-tía de aquellos empleados gerenciales que trabajaron por 9 años o menos en el servicio público. Para computar el tiempo de antigüedad, la ACAA estableció el 30 de junio de 2009 como fecha de corte uniforme debido a que la elimi-nación de puestos a esa fecha le permitiría desobligar los fondos necesarios para reducir significativamente el déficit proyectado. De esta forma, quedarían cesanteados los em-*854pleados que al 30 de junio de 2009 contaran con 9 años o menos tiempo en el servicio público (los recurridos).
Con el Plan de Cesantías se aprobó rma lista que deta-llaba los empleados que tenían 9 años o menos tiempo en el servicio público hasta la fecha elegida. En lo que nos con-cierne, la lista de certificación de antigüedad disponía que la Sra. Mónica Rodríguez Ocasio tenía 7 años, 10 meses y 6 días en el servicio público; el Sr. Radamés Pérez Rodríguez llevaba ocho años, tres meses y veintisiete días, y el Sr. Iván E. González García contaba con 8 años, 10 meses y 9 días.
A. La jurisdicción limitada del Juez Administrativo de la ACAA, según la Sentencia emitida por el Tribunal de Ape-laciones en el caso “Muler Santiago y otros v. ACAA”
Luego de celebrar unas vistas informales, el 19 de fe-brero de 2010, la ACAA envió una “Notificación de Cesan-tía” a cada uno de los recurridos. En lo pertinente, las no-tificaciones disponían lo siguiente:
Cuando se le notificó la intención de cesantía el pasado 10 de noviembre de 2009, se le expresó [su derecho] a solicitar una vista informal, la que usted solicitó y se celebró, pero en ella usted no pudo demostrar que existieron errores u omisiones en su certificación de antigüedad. Su cesantía será efectiva treinta (30) días después de haber recibido esta comunicación.(2)
Las notificaciones advertían que el empleado afectado podría apelar la decisión ante la Oficina del Juez Adminis-trativo de la ACAA.(3) Así, los recurridos solicitaron la re-visión ante el juez administrativo y, entre otros asuntos, cuestionaron el establecimiento del Plan de Cesantías, la elección del término de más de 9 años de antigüedad y la utilización de una fecha uniforme para computar su antigüedad. No obstante, aún pendiente de resolver la so-*855licitud de revisión, el 20 de agosto de 2010, los recurridos y otros empleados cesanteados presentaron una moción ante el juez administrativo en la que alegaron que ese funciona-rio carecía de jurisdicción para revisar los asuntos relacio-nados al Plan de Cesantías. Al atenderla, el juez adminis-trativo resolvió que tenía jurisdicción, por lo que ordenó la continuación de los procedimientos.
Inconformes, los recurridos y los otros empleados acu-dieron en revisión al Tribunal de Apelaciones con el re-curso Muler Santiago y otros v. ACAA, KLRA201001000. En éste reiteraron que el juez administrativo no tenía ju-risdicción para revisar los aspectos del Plan de Cesantías. Específicamente plantearon el error siguiente:
Erró el Honorable Juez Administrativo al declarar NO HA LUGAR el planteamiento de falta de jurisdicción de los recu-rrentes y al resolver que la determinación de cesantear a los recurrentes fue una que correspondió al Director Ejecutivo de la ACAA y que el Reglamento de Personal de la agencia recu-rrida concede al Juez Administrativo la facultad de revisar esa determinación. (Énfasis suplido).(4)
Luego de examinar las disposiciones legales aplicables, el 24 de noviembre de 2010, el Tribunal de Apelaciones emitió Sentencia en el caso Muler Santiago y otros v. ACAA, KLRA201001000. El foro apelativo intermedio in-terpretó que la determinación de cesantear a los emplea-dos gerenciales fue una decisión de naturaleza gerencial tomada exclusivamente por la Junta de Directores, la que —por su naturaleza— estaba fuera del alcance de la juris-dicción del juez administrativo. Entre las disposiciones examinadas, se encuentra la Sec. 18.1(a) del Reglamento de Personal para los Empleados Gerenciales, aprobado el 19 de julio de 2005, según enmendado, (Reglamento de Personal), pág. 147, que dispone que “[el Juez Administra-tivo de la ACAA] tendrá la facultad de resolver y adjudicar todas las quejas, querellas, reclamaciones o apelaciones *856que radiquen los empleados cubiertos por este Reglamento en relación con los derechos concedidos por la legislación y reglamentación aplicable”. Por otra parte, la Sección 18.2(a) del Reglamento de Personal, pág. 147, establece, entre otros, que el juez administrativo “tendrá jurisdicción para ventilar [...] aquellas otras quejas o querellas que a [su] juicio [...] afecten los derechos adquiridos de los em-pleados del servicio de carrera y de confianza de la ACAA”. El foro apelativo intermedio también citó a Molini Gronau v. Corp. P.R. Dif. Púb., 179 DPR 674 (2010), un caso en el que este Tribunal Supremo interpretó que las cesantías decretadas por la Corporación de Puerto Rico para la Difu-sión Pública debían revisarse ante el Tribunal de Primera Instancia por tratarse de determinaciones emitidas por la Junta de Directores de esa corporación. En consideración a lo anterior, el Tribunal de Apelaciones concluyó que las no-tificaciones de cesantía emitidas por la ACAA eran defec-tuosas, por cuanto identificaban al juez administrativo como el funcionario con jurisdicción para atender todos los planteamientos relacionados a las cesantías.
En síntesis, en el caso Muler Santiago y otros v. ACAA, supra, el Tribunal de Apelaciones: (1) determinó que el Juez Administrativo de la ACAA tenía “jurisdicción exclu-sivamente para dilucidar aspectos de hecho relacionados con la aplicación del criterio de antigüedad” (énfasis su-plido), entiéndase, para dilucidar si los empleados cesan-teados tenían o no más de 9 años de antigüedad al 30 de junio de 2009, y (2) dispuso que cualquier otro asunto de-bía revisarse ante el Tribunal de Primera Instancia.(5) Consecuentemente, el foro apelativo intermedio ordenó la devolución de los casos al juez administrativo de la ACAA para que ese funcionario determinara el tiempo de anti-güedad de los empleados y orientó a las partes que podrían *857revisar cualquier otro asunto ante el Tribunal de Primera Instancia en el término de 30 días desde que la sentencia adviniera final y firme. Los recurridos no solicitaron recon-sideración de la sentencia ni recurrieron ante este Tribunal, por tal razón lo allí resuelto advino final y firme.
B. La revisión judicial de las Resoluciones Enmendadas emitidas por el Juez Administrativo de la ACAA con poste-rioridad a la Sentencia “Muler Santiago y otros v. ACAA”
En conformidad con las instrucciones de Muler Santiago y otros v. ACAA, supra, el Juez Administrativo de la ACAA procedió a celebrar unas vistas que se limitaron a dilucidar los aspectos de hecho relacionados al criterio de antigüedad. Posteriormente, el 4 de septiembre de 2012, el juez administrativo emitió unas Resoluciones Enmenda-das”, en las que confirmó las cesantías de los recurridos al concluir que éstos no demostraron que tenían más de 9 años de antigüedad al 30 de junio de 2009 (fecha de corte esta-blecida por esa corporación pública).(6) Además, consignó que la Sentencia dictada por el Tribunal de Apelaciones en Muler Santiago y otros v. ACAA, supra, advino “final y firme por no haber sido objeto de revisión por ninguna de las partes en el proceso”.
A pesar de que lo expuesto disponía del recurso, el juez administrativo añadió que la utilización de una “fecha uni-forme para determinar la antigüedad de todos los emplea-dos evitó cualquier señalamiento de discrimen por distin-tos motivos y evitó alegaciones de trato desigual injustificado y de favoritismo de unos empleados sobre otros”. Para ello, citó a manera de analogía el caso Sánchez et al. v. Depto. Vivienda et al., 184 DPR 95 (2011), en el que este Tribunal resolvió que el establecimiento de una fecha uniforme de cómputo de antigüedad brindó al proceso de cesantías decretado por la Ley Núm. 7-2009 un clima de *858pureza y transparencia que evitó la aplicación arbitraria del plan de cesantías.(7)
Inconformes, los recurridos presentaron por separado unos recursos de revisión judicial ante el Tribunal de Apelaciones (KLRA201200992, KLRA201200996 y KLRA201201001). En éstos plantearon que lo resuelto en Sánchez et al. v. Depto. Vivienda et al., supra, no aplica a las cesantías decretadas por la ACAA porque la Ley Núm. 7-2009 (3 LPRA see. 8791 et seq.) no incluye a las corpora-ciones públicas. Además, adujeron que el establecimiento de una fecha cierta para computar la antigüedad de los empleados gerenciales era contraria a la Sec. 11.4 del Re-glamento de Personal. Esta sección dispone, en lo perti-nente, que “[a] los fines de determinar la antigüedad, se considerará todo servicio prestado como empleado de la ACAA y en cualquier otra agencia o instrumentalidad del Gobierno del Estado Libre Asociado de Puerto Rico, sus corporaciones públicas y sus municipios”. Id., pág. 82. Am-parándose en la cita anterior, los recurridos solicitaron que se añadiera al cómputo de su antigüedad el período que trabajaron desde el 30 de junio de 2009 (fecha de corte uniforme) hasta marzo de 2010 (fecha cuando fueron efec-tivas sus cesantías).
Posteriormente, el Tribunal de Apelaciones consolidó los recursos KLRA201200992 y KLRA201200996 y atendió por separado el caso KLRA201201001. Luego de examinar los planteamientos de las partes, el foro apelativo interme-dio emitió unas Sentencias en las que modificó las Resolu-ciones Enmendadas. Ese foro interpretó que la ACAA in-fringió la Sec. 11.4(6)(c) del Reglamento de Personal al computar la antigüedad de todos los empleados hasta una fecha cierta.(8) Consecuentemente, instruyó a la ACAA que *859la antigüedad de sus empleados debía calcularse “de modo tal que incluya todos los servicios prestados hasta el último día laborable del empleado”. (Énfasis suprimido). Valga destacar que el Tribunal de Apelaciones no mencionó lo resuelto en Muler Santiago y otros v. ACAA, supra, a pesar de que estaba citado en las Resoluciones Enmendadas del juez administrativo de la ACAA que revisaba.
Insatisfecha con esa determinación, la ACAA recurrió ante este Foro mediante los recursos AC-2013-0038 y AC-2013-44.(9) En lo pertinente, nos solicita la revocación de las Sentencias del Tribunal de Apelaciones fundada en que ese tribunal estaba impedido de considerar asuntos que en una sentencia previa se había resuelto que no eran jurisdic-ción del juez administrativo de la ACAA. Según adujo, el asunto jurisdiccional resuelto en Muler Santiago y otros v. ACAA, supra, constituye la “ley del caso” o una de las mo-dalidades de cosa juzgada sobre los pleitos que revisamos. De todas maneras, la ACAA alegó que el establecimiento de la fecha de corte uniforme fue un ejercicio válido que brindó uniformidad, transparencia y certidumbre al pro-ceso de cesantías de los empleados gerenciales.
Luego de que expidiéramos los recursos —atendidos como certiorari(10) y los consolidáramos— los recurridos comparecieron y reconocieron que no tenían más de 9 años de antigüedad al 30 de junio de 2009, pero insistieron en que su antigüedad debía computarse hasta las fechas cuando fueron efectivas sus cesantías. En cuanto a los planteamientos de cosa juzgada y “ley del caso” presenta-dos por la ACAA, el señor González García únicamente alegó que en la Sentencia Muler Santiago y otros v. ACAA, *860supra, no se resolvió la misma controversia de derecho que ahora revisamos, y que “por ende la alegación de la [ACAA] no es correcta”.(11) En específico, señaló lo siguiente:
En la apelación radicada por la ACAA como último punto se señala que existe la doctrina de cosa juzgada con respecto a la determinación de fecha de corte al 30 de junio de 2009 en vez del 22 de marzo de 2010 para ello citan el caso Muller Santiago y otros v. ACAA resuelto por el Honorable Tribunal de Apelacio-nes el 24 de noviembre de 2010, Caso Núm. KLRA2010-1000. Dicho caso no resolvió esa controversia de derecho, por ende la alegación de la parte apelante no es correcta.(12)
Sin embargo, en el alegato conjunto (presentado luego de que se ordenara la consolidación de los recursos), los recu-rridos no hicieron referencia a la sentencia Muler Santiago y otros v. ACAA, supra, ni alegaron que existe alguna de las excepciones a la aplicación de las doctrinas de cosa juzgada y “ley del caso”.
Contando con la comparecencia de todas las partes, nos disponemos a resolver.
HH HH
A. La revisión judicial de decisiones administrativas
La revisión judicial de las decisiones administrativas tiene como fin primordial delimitar la discreción de los or-ganismos administrativos y asegurarse de que estos desem-peñan sus funciones conforme a la ley.(13) Es norma reite-rada que se debe otorgar deferencia judicial a las decisiones y actuaciones administrativas, por éstas poseer conocimien-tos especializados en los asuntos particulares que le han sido encomendados.(14) Por ello, la revisión judicial se limita *861esencialmente a examinar tres aspectos: (1) la concesión del remedio apropiado; (2) la revisión de las determinaciones de hecho conforme al criterio de la evidencia sustancial, y (3) la revisión en todos sus aspectos de las conclusiones de dere-cho del organismo administrativo.(15) Al ejercer su función revisora, en primer lugar, el tribunal determinará si la ac-tuación administrativa se ajusta al poder delegado(16) Re-cordemos que aquella actuación administrativa que no obe-dezca al poder conferido es una actuación ultra vires de la agencia administrativa y, por ende, nula(17)
Hemos resuelto que la deferencia a las decisiones admi-nistrativas solo cederá ante instancias apropiadas y meri-torias, como lo son: (1) la determinación administrativa no está basada en evidencia sustancial; (2) el organismo ad-ministrativo ha errado en la aplicación o interpretación de las leyes o los reglamentos que se le ha encomendado ad-ministrar; (3) el organismo administrativo actuó arbitra-ria, irrazonable o ilegalmente, realizando determinaciones carentes de una base racional, o (4) cuando la actuación administrativa lesiona derechos constitucionales(18)
B. Las doctrinas de impedimento colateral por sentencia y “ley del caso”
En nuestro ordenamiento jurídico, la doctrina de cosa juzgada es necesaria para la sana administración de la jus-ticia y se define como lo ya resuelto por fallo firme de un juez o tribunal competente que lleva en sí la firmeza de su irrevocabilidad(19) Su propósito es impartirle finalidad a *862los dictámenes judiciales de manera que éstos concedan certidumbre y certeza a las partes en el litigio.(20) Esta doc-trina vela, por un lado, por el interés del Estado en que se le ponga fin a los litigios luego de haber sido adjudicados de forma definitiva por los tribunales y, por otro lado, la deseabilidad de que no se someta a un ciudadano a las molestias que supone litigar la misma causa en repetidas ocasiones.(21) El Art. 1204 del Código Civil, 31 LPRA see. 3343, consagra la doctrina de cosa juzgada en nuestra ju-risdicción y dispone que "[piara que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta identidad entre las co-sas, las causas, las personas de los litigantes y la calidad con que lo fueron”.
El impedimento colateral por sentencia constituye una modalidad de cosa juzgada.(22) Al igual que la doctrina de cosa juzgada, el impedimento colateral tiene como propósito promover la economía procesal y judicial, proteger a los liti-gantes contra lo que representa defenderse o probar sus re-clamaciones en repetidas ocasiones tratándose de la misma controversia, y evitar litigios innecesarios y decisiones inconsistentes.(23) Ahora bien, esta se distingue de la doc-trina de cosa juzgada en que, para su aplicación, no es ne-cesario que se configure el requisito de identidad de causas. (24)
En síntesis, los requisitos para la aplicación de la doc-trina de impedimento colateral son los siguientes: (1) se adjudicó un asunto, (2) en una sentencia previa, (3) luego de haberse litigado, (4) entre las mismas partes y (5) el *863hecho adjudicado es esencial para un segundo pleito. Así, la doctrina de impedimento colateral surte efectos cuando un hecho esencial para el pronunciamiento de una senten-cia se litiga, dilucida y se determina mediante sentencia válida y final, y tal determinación es concluyente en un segundo pleito entre las mismas partes, aunque estén in-volucradas causas de acción distintas.(25) Consecuente-mente, “el impedimento colateral por sentencia impide que se litigue en un pleito posterior un hecho esencial que fue [litigado y] adjudicado mediante sentencia final en un liti-gio anterior”. (26) De esta forma, su aplicación se limita a aquellas cuestiones que, en efecto, fueron litigadas y adju-dicadas en un primer caso.(27)
Debemos señalar que tanto la doctrina de impedimento colateral por sentencia como la de “ley del caso” procuran dar certidumbre, estabilidad y finalidad a los procesos ju-diciales al evitar el reexamen de aquellos asuntos que fue-ron adjudicados. La doctrina de impedimento colateral por sentencia solo se puede invocar cuando existe un segundo litigio, por consiguiente, ésta no aplica cuando se trata de asuntos en un mismo pleito.
Sobre la revisión de asuntos en un mismo pleito, hemos señalado que, en nuestra jurisdicción, las obligaciones y los derechos adjudicados mediante un dictamen judicial que adviene final y firme pueden constituir la “ley del caso”.(28) En específico, las determinaciones judiciales que constitu-yen la ley del caso incluyen todas aquellas cuestiones finales consideradas y decididas por el Tribunal.(29) Así, la doc-trina de “ley del caso” solo puede invocarse cuando exista *864una decisión final en los méritos de la controversia.(30) Esas determinaciones, como regla general, obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve ante su consideración.(31) Por lo tanto, de ordinario, las con-troversias que han sido consideradas y adjudicadas en los méritos por el foro primario o por un tribunal apelativo no pueden reexaminarse.(32) Esto con el propósito de que las partes puedan, en lo posible, conducir su proceder en el pleito sobre unas directrices judiciales confiables y certeras.(33)
Ahora bien, más que un mandato invariable o inflexible, la doctrina de “ley del caso” recoge urna costumbre desea-ble: las controversias sometidas, litigadas y decididas por run tribunal en una causa deben usualmente respetarse como finales.(34) Cabe señalar que esta doctrina dirige la discreción del tribunal, sin limitar su poder. (35) Por ello, hemos resuelto que, en situaciones excepcionales, si el caso vuelve a la consideración del tribunal y éste entiende que sus determinaciones previas son erróneas y que pueden causar una grave injusticia, ese foro podría aplicar una norma de derecho distinta a fin de resolver de forma justa. (36) En vista de lo anterior, hemos colegido que solo cuando se presenta un atentado contra los principios bási-cos de la Justicia es que los tribunales pueden descartar la aplicabilidad de la doctrina de “ley del caso”.(37)
*865HH HH HH
Recapitulando, en el caso Muler Santiago y otros v. ACAA, supra, el Tribunal de Apelaciones emitió una Sen-tencia en la que: (1) determinó que el juez administrativo de la ACAA tenía “jurisdicción exclusivamente para diluci-dar aspectos de hecho relacionados con la aplicación del criterio de antigüedad”, entiéndase, para dilucidar si los empleados cesanteados tenían o no más de 9 años de anti-güedad al 30 de junio de 2009, y (2) dispuso que cualquier otro asunto debía revisarse ante el Tribunal de Primera Instancia. (Enfasis suplido). Los recurridos no solicitaron reconsideración de esa Sentencia ni recurrieron ante este Tribunal, por tal razón lo allí resuelto advino final y firme. Según surge del expediente, los casos continuaron en la Oficina del Juez Administrativo de la ACAA en cuanto a los aspectos de hecho, sin embargo, no tenemos constancia de que las partes hayan acudido al Tribunal de Primera Ins-tancia para revisar cualquier otro asunto.
Luego de celebrar unas vistas, el juez administrativo de la ACAA emitió unas Resoluciones Enmendadas en las que confirmó las cesantías de los recurridos, porque éstos no tenían más de 9 años de antigüedad al 30 de junio de 2009 (fecha de corte establecida por esa corporación pública). En revisión, el Tribunal de Apelaciones interpretó que la ACAA infringió la Sec. 11.4(6)(c) del Reglamento de Personal (que requiere que se considere “todo servicio pres-tado”), al computar la antigüedad de todos los empleados hasta una fecha cierta. Por ello, ordenó que se añadiera al cómputo de antigüedad el tiempo que los empleados traba-jaron desde el 30 de junio de 2009 hasta la fecha cuando fueron efectivas sus cesantías (en marzo de 2010).
Ahora, la ACAA nos solicita la revocación de las Senten-cias del Tribunal de Apelaciones. En lo pertinente, señala que el foro apelativo intermedio estaba impedido de consi-*866derar los asuntos que en una sentencia previa (Muler Santiago y otros v. ACAA, supra) se había resuelto que no eran jurisdicción del juez administrativo de la ACAA. Por su parte, los recurridos aceptan que no contaban con más de 9 años de antigüedad hasta el 30 de junio de 2009, pero in-sisten en que su antigüedad debía computarse hasta las fechas cuando fueron efectivas sus cesantías. De esta forma, los recurridos plantean sub silentio que la jurisdic-ción del juez administrativo de la ACAA es más amplia que lo resuelto en Muler Santiago y otros v. ACAA, supra, sin siquiera alegar su incorrección o que existe alguna de las excepciones a la aplicación de la doctrina de impedimento colateral por sentencia.
En primer lugar, nos corresponde examinar si lo re-suelto por el Tribunal de Apelaciones en el caso Muler Santiago y otros v. ACAA, supra —sobre jurisdicción limitada del juez administrativo— es concluyente para la revisión de las Resoluciones Enmendadas emitidas por el juez ad-ministrativo de la ACAA.
Luego de haber examinado el expediente y los plantea-mientos presentados por las partes, entendemos que los casos que revisamos cumplen con los requisitos de la doc-trina de “ley del caso”. Particularmente, hubo una senten-cia previa del Tribunal de Apelaciones que advino final y firme (Muler Santiago y otros v. ACAA, supra), en la que el foro adjudicó que el juez administrativo de la ACAA solo tenía jurisdicción para revisar si los recurridos tenían o no más de 9 años de antigüedad al 30 de junio de 2009; la sentencia se emitió luego de que los recurridos y la ACAA litigaran cuál era el foro con jurisdicción sobre el Plan de Cesantías, y lo allí resuelto constituye un hecho esencial que permite disponer de este segundo litigio entre las mismas partes.
Además, luego de haber examinado preliminarmente las disposiciones legales citadas en Muler Santiago y otros v. ACAA, supra, entendemos que en los casos que revisamos *867no existe alguna circunstancia que permita exceptuar la aplicación de la doctrina de ley del caso sobre el asunto jurisdiccional. En específico, la determinación jurisdiccional se hizo de manera informada y no hallamos una razón im-portante que, en este caso, justifique variar el primer dicta-men sobre jurisdicción del juez administrativo de la ACAA. De esta forma, cumplimos con la política de brindar finali-dad a los litigios, se promueve la economía judicial, se evita que las partes tengan que defenderse en repetidas ocasio-nes, se brinda estabilidad a las sentencias y se evitan deci-siones incompatibles entre diversos foros sobre un mismo asunto.
Como explicamos, la determinación del Tribunal de Ape-laciones en el caso Muler Santiago y otros v. ACAA, supra, —sobre jurisdicción limitada del juez administrativo— cons-tituye la “ley del caso” sobre las Resoluciones Enmendadas emitidas por el juez administrativo de la ACAA y, conse-cuentemente, sobre los recursos de revisión judicial poste-riormente presentados ante el Tribunal de Apelaciones.
Entonces, al no existir controversia sobre que los recu-rridos no tenían más de 9 años de antigüedad al 30 de jimio de 2009, es forzoso concluir que las Resoluciones En-mendadas del juez administrativo de la ACAA estuvieron basadas en evidencia sustancial que obraba en los expe-dientes administrativos, se emitieron conforme a derecho, concedieron el remedio apropiado (confirmaron las cesan-tías por falta de antigüedad) y se dictaron dentro del marco de las funciones del juez administrativo.
En conformidad con lo anterior, el Tribunal de Apelacio-nes debió confirmar las cesantías de los recurridos. Sin embargo, procedió a revocar las determinaciones del juez admi-nistrativo de la ACAA basándose exclusivamente en asuntos sobre los cuales previamente había resuelto que el juez ad-ministrativo de la ACAA no tenía jurisdicción. Ello consti-tuyó una revocación implícita de su dictamen previo en Muler Santiago y otros v. ACAA, supra, y se realizó sin siquiera *868haber mencionado el primer caso y sin haber cuestionado su corrección. Por los fundamentos expuestos, revocamos las Sentencias del Tribunal de Apelaciones y reinstalamos los dictámenes emitidos por el juez administrativo de la ACAA en los tres casos de referencia.
Nos parece esencial resaltar que los recurridos soste-nían en Muler Santiago y otros v. ACAA, supra, que la Oficina del juez administrativo de la ACAA no tenía juris-dicción sobre ningún aspecto del Plan de Cesantías. Y ahora, sub silentio, pretendieron que los tribunales apela-tivos reconozcamos una amplia jurisdicción al juez admi-nistrativo con el propósito de que podamos revisar sus planteamientos sobre la ilegalidad del establecimiento de una fecha específica para computar la antigüedad. Señala-mos que el hecho de que se tratara de un planteamiento sub silentio de jurisdicción más amplia (para revisar asun-tos que no fueron considerados en el primer pleito), y no de uno de falta de jurisdicción, en unión a que los recurridos ya tuvieron la oportunidad de litigar el asunto jurisdiccio-nal en el primer pleito, fueron algunos de los factores que, en este caso, justificaron que prevaleciera la finalidad de la Sentencia Muler Santiago y otros v. ACAA, supra.
Aclaramos que de haber estado inconformes con lo re-suelto por el Tribunal de Apelaciones en Muler Santiago y otros v. ACAA, supra, los recurridos debieron haber ago-tado el trámite apelativo —mediante una solicitud de re-consideración ante el Tribunal de Apelaciones o a través de la presentación de un recurso de certiorari ante esta Curia — . Asimismo, resaltamos que al advenir final y firme la Sentencia Muler Santiago y otros v. ACAA, supra, los recurridos no quedaron desprovistos de un mecanismo para revisar sus otros planteamientos pues, según se les advirtió en esa Sentencia, éstos podían ejercer “su derecho a revisar ante el Tribunal de Primera Instancia la notifica-ción de cesantía en el término de treinta (30) días, en cuanto a cualquier otro asunto que no sea antigüedad”. *869Desconocemos si las partes ejercieron su derecho a acudir al Tribunal de Primera Instancia porque no lo informaron a este Foro.
IV
Por los fundamentos expuestos, revocamos las Sentencias del Tribunal de Apelaciones en los casos KLRA201200992, KLRA201200996 y KLRA201201001. Por consiguiente, re-instalamos los dictámenes emitidos por el juez administra-tivo de la ACAA.
Así lo pronunció, manda el Tribunal y certifica el Secre-tario del Tribunal Supremo.
La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez.
Nos corresponde determinar el efecto que tiene un dic-tamen emitido por el Tribunal de Apelaciones sobre deter-minaciones ulteriores de ese mismo foro al atender otro recurso de revisión en un mismo proceso administrativo. Por considerar que, a la luz de la doctrina de ley del caso, el Tribunal de Apelaciones queda obligado por sus dictáme-nes anteriores en un mismo caso, estoy conforme con la Sentencia emitida por este Tribunal.
r — í
Como bien relata la Sentencia del Tribunal, la presente controversia gira en tomo a un plan de cesantías iniciado *870por la Administración de Compensaciones por Accidentes de Automóviles (ACAA) en el 2009. En este plan, la ACAA estableció el 30 de junio de 2009 como la fecha de corte uniforme para computar el tiempo de antigüedad de los empleados. Aquellos empleados que no cumplieran con nueve años de antigüedad para la fecha de córte, serían separados de sus empleos.
Los recurridos, al igual que otros empleados de la ACAA, recibieron notificaciones de cesantía, luego de cele-bradas unas vistas informales. Inconformes, éstos solicita-ron la revisión de las determinaciones de cesantía ante el juez administrativo de la ACAA. Pendientes las revisiones, los recurridos y otros empleados presentaron una solicitud consolidada ante el juez administrativo en la cual reclama-ban que éste carecía de jurisdicción sobre la materia, a la luz del caso de Molini Gronau v. Corp. P.R. Dif. Púb., 179 DPR 674 (2010). El 2 de septiembre de 2010, el juez admi-nistrativo notificó una resolución en la cual concluyó que tenía jurisdicción.
Oportunamente, los recurridos y otros empleados afec-tados por la resolución acudieron en revisión al Tribunal de Apelaciones. Mediante la Sentencia Muler Santiago y otros v. ACAA, KLRA201001000, 2010 WL 5877970 (T.A.P.R.) (24 de noviembre de 2010), el foro apelativo intermedio modificó la resolución del juez administrativo. En especí-fico, el Tribunal resolvió que el Juez Administrativo carecía de jurisdicción para considerar cualquier cuestión de derecho. Únicamente podría “dilucidar aspectos de hecho relacionados con la aplicación del criterio de antigüedad establecido por la Junta de Directores conforme al plan de cesantías aprobado por ésta”. (Énfasis en el original). Muler Santiago y otros v. ACAA, KLRA201001000, 2010 WL 5877970, pág. 15 (T.A.P.R.) (24 de noviembre de 2010). Es decir, no podía atender cuestionamientos a la legalidad del plan de cesantías; solo podía hacer determinaciones de he-cho en del marco jurídico provisto por el plan. A su vez, el *871foro apelativo intermedio dispuso que, a partir de la fecha en la cual su Sentencia advenga final y firme, comenzaría a discurrir un término de treinta días para que los recurren-tes pudieran acudir ante el Tribunal de Primera Instancia y cuestionar cualquier cuestión de derecho fuera de la ju-risdicción del juez administrativo.
Devueltos los casos al foro administrativo, el juez admi-nistrativo emitió unas Resoluciones Enmendadas en las cuales concluyó que los empleados concernidos no tenían más de nueve años de antigüedad para la fecha establecida en corte. Por lo tanto, procedía cesantearlos. Éste añadió que la inclusión de una fecha uniforme para determinar la antigüedad le brindó al proceso un clima de pureza y transparencia.
En desacuerdo, la Sra. Mónica Rodríguez Ocasio, el Sr. Radamés Pérez Rodríguez y el Sr. Iván González García, los recurridos de epígrafe, presentaron por separado recur-sos de revisión judicial ante el Tribunal de Apelaciones. En éstos adujeron que erró el juez administrativo al utilizar una fecha uniforme para computar la antigüedad, puesto que ello era contrario al Reglamento de Personal de la ACAA. Posteriormente, el Tribunal de Apelaciones conso-lidó los recursos de la señora Rodríguez Ocasio y el señor Pérez Rodríguez, mientras que resolvió por separado el re-curso de revisión presentado por el señor González García. En las dos Sentencias emitidas, el foro apelativo interme-dio determinó que, en efecto, utilizar una fecha uniforme para computar la antigüedad contravenía el Reglamento de Personal de la ACAA. Consecuentemente, le ordenó a la ACAA calcular la antigüedad de los empleados tomando como fecha final de cómputo el último día laborable de éstos.
Inconforme con el resultado, la ACAA acudió ante este Foro en revisión. La peticionaria sostiene que la determi-nación previa del Tribunal de Apelaciones, mediante la cual ordenó al juez administrativo a limitarse a dirimir *872únicamente cuestiones de hecho relacionadas al cálculo de la antigüedad, impide que decisiones posteriores del Tribunal de Apelaciones en los mismos procesos consideren cues-tiones de derecho, como lo sería una determinación sobre la fecha de corte aplicable. La ACAA arguye que, a la luz de la doctrina de cosa juzgada en su modalidad de impedi-mento colateral, es forzoso concluir que la determinación previa final y firme del foro apelativo intermedio, en cuanto a la ausencia de jurisdicción sobre la materia, im-pide que otro panel de ese foro determine posteriormente lo contrario.
II
A
La doctrina de cosa juzgada en nuestro ordenamiento está codificada en el Art. 1204 del Código Civil. El artículo dispone:
Para que la presunción de cosa juzgada surta efecto en otro juicio, es necesario que entre el caso resuelto por la sentencia y aquél en que ésta sea invocada, concurra la más perfecta iden-tidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron. Art. 1204, 31 LPRA 3343.
Por su parte, el impedimento colateral por sentencia es una modalidad de la doctrina de cosa juzgada. Ésta se dis-tingue de la cosa juzgada, en tanto no requiere que exista la identidad de causas, entiéndase, de causas de acción. Véanse: Presidential v. Transcaribe, 186 DPR 263, 276 (2012); SLG Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 155 (2011); Rodríguez Rodríguez v. Colberg Comas, 131 DPR 212, 221 (1992).
Tanto la doctrina de cosa juzgada como su modalidad de impedimento colateral versan sobre la relación entre un *873pleito anterior y uno posterior. La doctrina de impedimento colateral opera “cuando un hecho esencial para el pronun-ciamiento de una sentencia se dilucida y determina me-diante sentencia válida y final, y tal determinación es con-cluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas”. (Énfa-sis suplido). S.L.G. Szendrey-Ramos V. Consejo Titulares, supra, pág. 155, citando a Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 673 (2011); Suárez v. E.L.A., 162 DPR 43, 59 (2004); Fatach v. Triple S, 147 DPR 882, 889 (1999).
Una revisión somera del expediente de los casos consoli-dados no deja lugar a dudas sobre la procedencia de las sen-tencias conflictivas del Tribunal de Apelaciones; a saber, és-tas provienen de los mismos procesos administrativos. (1) Estos procesos no concluyeron con la primera sentencia del Tribunal de Apelaciones. Al contrario, continuaron y cuando el juez administrativo emitió las Resoluciones Enmendadas, los recurridos acudieron de nuevo al foro apelativo interme-dio, con los mismos procesos según los cuales el Tribunal de Apelaciones había emitido su anterior Sentencia. Por lo tanto, es forzoso concluir que la doctrina de cosa juzgada en su modalidad de impedimento colateral no aplica en el pre-sente caso. Por otro lado, al utilizar la doctrina de la ley del caso, aplicable en estas circunstancias, alcanzamos el mismo resultado.
*874B
La doctrina de la ley del caso opera para que los dictá-menes, que hayan sido objeto de adjudicación dentro de un mismo caso, no puedan ser objeto de reexaminación por el tribunal que los pautó. Véase Mgmt. Adm. Servs. Corp. v. E.L.A., 152 DPR 599, 606-607 (2000). Como recientemente puntualizamos, para que un dictamen judicial adquiera el carácter de ley del caso, éste debe constituir una decisión final en los méritos de la cuestión considerada y decidida. Véase Cacho Pérez v. Hatton Gotay y otros, 195 DPR 1, 8-9 (2016).
La doctrina de la ley del caso aplica tanto a tribunales de instancia como a tribunales apelativos. Cacho Pérez v. Hatton Gotay y otros, supra. Reiteramos que “las determi-naciones de un tribunal apelativo constituyen la ley del caso en todas aquellas cuestiones consideradas y decididas. Dichas determinaciones, como regla general, obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve ante su consideración”. (Énfasis en el original suprimido y énfasis suplido). Félix v. Las Haciendas, 165 DPR 832, 843 (2005).
Por último, señalamos que la doctrina de la ley del caso no es de aplicación mecánica. Principalmente, la doctrina, que es al servicio de la justicia, propende a que el tribunal respete las controversias litigadas y decididas como finales. Véase Mgmt. Adm. Servs. Corp. v. E.L.A., supra, págs. 607-608. Por lo tanto, en situaciones excepcionales, frente a la posibilidad de que se cometa una grave injusti-cia, el tribunal puede aplicar una norma de derecho dis-tinta para evitar un resultado indeseable. Véanse: Cacho Pérez v. Hatton Gotay y otros, supra, pág. 10; Félix v. Las Haciendas, supra, pág. 844.
En el caso de autos, la primera Sentencia emitida por el Tribunal de Apelaciones impidió que el juez administrativo considerara cuestiones de derecho relacionadas al plan de *875cesantías establecido por la Junta de Directores de la ACAA, como lo sería una reclamación sobre la legalidad de la fecha de corte establecida. Éste solo podía auscultar cuestiones de hecho al palio del plan de cesantías; no podía atender cuestionamientos a la legalidad de éste. Esta Sen-tencia advino final y firme sin que fuera objeto de revisión por los recurridos. Incluso, en la Sentencia, el foro apela-tivo intermedio le concedió un término de treinta días a los recurridos para que acudieran al Tribunal de Primera Instancia. Ante ese foro podían ventilar cualquier cuestión de derecho fuera de la jurisdicción del juez administrativo, entiéndase, todo lo que no correspondiera al puro cómputo matemático de la antigüedad de los empleados, calculado hasta la fecha de corte establecida por la Junta de la ACAA. La determinación del Tribunal de Apelaciones obligó tanto al juez administrativo como al foro apelativo cuando los recurridos acudieron nuevamente ante él, ya emitidas las Resoluciones Enmendadas en sus respectivos procesos administrativos.
Ya que la primera Sentencia del Tribunal de Apelacio-nes obligaba a ese foro cuando el caso llegó a su considera-ción nuevamente, resta considerar si nos encontramos en una de esas circunstancias excepcionales que ameritan que el foro apelativo haya aplicado una norma de derecho distinta. Considero que no. Claramente, los recurridos tu-vieron la oportunidad de cuestionar la fecha de corte uni-forme mediante la presentación de una demanda ante el Tribunal de Primera Instancia, como le instruyó explícita-mente el Tribunal de Apelaciones. Éstos no la aprovecharon. Por lo tanto, nada impide la aplicación de la doctrina de la ley del caso frente a este cuadro fáctico.
H-f H-i 1 — í
Por las razones expuestas, estoy conforme con revocar las Sentencias del Tribunal de Apelaciones y reinstalar los *876dictámenes emitidos por el juez administrativo en sus Re-soluciones Enmendadas.

 La Administración de Compensación por Accidentes de Automóviles (ACAA) es una corporación pública creada en virtud de la Ley de Protección Social por Acci-dentes de Automóviles, Ley Núm. 138 de 26 de junio de 1968 (9 LPRA see. 2051 et sea.).


 Apéndice del Recurso AC-2013-0038, pág. 241.


 Al puesto de juez administrativo de la ACAA antes se le llamaba “oficial examinador”.


 Apéndice del Recurso AC-2013-0044, pág. 279.


 Véase la Sentencia del caso Muler Santiago y otros v. ACAA, KLRA201001000, emitida el 24 de noviembre de 2010; Apéndice del Recurso AC-2013-0044, págs. 271-295.


 Véanse: Resoluciones Enmendadas; Apéndice del Recurso AC-2013-0044, págs. Í9-23; Apéndice del Recurso AC-2013-0038, págs. 111-115 y 262-268.


 Ley Núm, 7-2009, mejor conocida como la Ley Especial Decretando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Estabilización Fiscal para Sal-var el Crédito de Puerto Rico, 3 LPRA see. 8791 et seq.


 Véanse: Sentencias del Tribunal de Apelaciones; Apéndice del recurso AC-2013-0038, págs. 18-36; Apéndice del Recurso AC-2013-0044, págs. 2-18.


 La ACAA instó el recurso AC-2013-0038 para revisar la Sentencia emitida por el Tribunal de Apelaciones en los casos consolidados de la Sra. Mónica Rodríguez Ocasio y del Sr. Radamés Pérez Rodríguez, y el Recurso AC-2013-0044 para revisar la Sentencia del Sr. Iván González García.


 recurso adecuado es el de certiorari porque las Sentencias de las cuales la ACAA recurre son originadas de recursos de revisión administrativa y no de apela-ciones en casos civiles. Véase el Art. 3.002(c) de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 221-2003 (4 LPRA sec. 24s(c)).


 Oposición a la apelación del señor González García, pág. 12.


 Íd.


8) Torres v. Junta Ingenieros, 161 DPR 696, 707 (2004).


 Véanse: The Sembler Co. v. Mun. de Carolina, 185 DPR 800, 821 (2012); *861Batista, Nobbe v. Jta. Directores, 186 DPR 206, 216 (2012).


 Véanse: Batista, Nobbe v. JTA. Directores, supra, pág. 217; Asoc. Fcias. v. Caribe Specialty et al. II, 179 DPR 923, 940 (2010); Gutiérrez Vázquez v. Hernández y Otros, 172 DPR 232, 243 (2007).


 Caribe Comms., Inc. v. P.R.T.Co., 167 DPR 203, 213 (2002).


 Íd., págs. 213-214.


 The Sembler Co. v. Mun. de Carolina, supra, pág. 822 (citando a IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 744-746 (2012)).


 Presidential v. Transcaribe, 186 DPR 263, 273-274 (2012).


 P.R. Wire Prod. v. C. Crespo & Assoc., 175 DPR 139, 150-153 (2008); Parrilla v. Rodríguez, 163 DPR 263, 268 (2004).


 Presidential v. Transcaribe, supra, pág. 274.


 Presidential v. Transcaribe, supra, pág, 276; Beníquez et al. v. Vargas et al., 184 DPR 210, 225 (2012).


5) Íd.


 Presidential v. Transcaribe, supra, págs, 276-277.


 Íd., pág. 277; SLG Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 156 (2011); P.R. Wire Prod. v. C. Crespo & Assoc., supra, pág. 152.


 P.R. Wire Prod. v. C. Crespo & Assoc., supra.


 Presidential v. Transcaribe, supra, pág. 277.


 Véanse: Cacho Pérez v. Hatton Gotay y otros, 195 DPR 1, 8 (2016); Félix v. Las Haciendas, 165 DPR 832, 843 (2005); Mgmt. Adm. Servs. Corp. v. E.L.A., 152 DPR 599, 606 (2000).


 Cacho Pérez v. Hatton Gotay y otros, supra, pág. 9; Félix v. Las Haciendas, supra, pág. 843.


 Cacho Pérez v. Hatton Gotay y otros, supra.


 Íd.


 Cacho Pérez v. Hatton Gotay y otros, supra; Félix v. Las Haciendas, supra.


 Mgmt. Adm. Servs. Corp. v. ELA, supra, págs. 607-608.


 Íd., pág. 607.


 Cacho Pérez v. Hatton Gotay y otros, supra.


 Íd.; Félix v. Las Haciendas, supra, pág. 844; Mgmt Adm. Servs. Corp. v. E.L.A., supra, pág. 608.


 Cacho Pérez v. Hatton Gotay y otros, supra, pág. 10; Noriega v. Hernández, 130 DPR 919, 931 (1992).


 En cada una de las Resoluciones Enmendadas correspondientes a los tres recurridos, el juez administrativo indica, en relación con el trámite de la primera Resolución emitida y su subsiguiente revisión por el Tribunal de Apelaciones, que “luego de analizar también la posición de la ACAA, emitimos resolución en el caso (varios casos fueron consolidados para efectos de esta controversia exclusivamente)”. (Énfasis suplido). AC-2013-0044, Apéndice, pág. 20; AC-2013-0038, Apéndice, pág. 112; AC-2013-0038, Apéndice, pág. 262. Por ende, sabemos que si bien la Resolución original fue consolidada para atender la controversia jurisdiccional, el efecto de ésta y de su correspondiente revisión por el Tribunal de Apelaciones, obraba sobre los casos individuales de los recurridos. La Resolución Enmendada emitida posterior-mente en cada caso no fue más que la continuación del cauce procesal del cual formó parte la Resolución original.